Citation Nr: 0216291	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease due to trauma, left ankle and left 
knee (x-ray evidence only), on appeal from the initial grant 
of service connection.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to 
September 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The Board remanded the case in 
December 2000.


FINDING OF FACT

The veteran's left knee and ankle disability is manifested by 
x-ray evidence of arthritis and complaints of pain and 
instability of the knee with no objective clinical evidence 
of painful limitation of motion of the knee or ankle and no 
clinical evidence of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee and ankle (x-ray 
evidence only) have not been met at any time since the 
initial grant of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261, 5262, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. .  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's Application for Compensation or Pension was 
received in September 1997, and it is substantially complete.  
Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On the application form submitted in 1997, the veteran 
indicated that he had had treatment at the VA outpatient 
clinic in Orlando Florida and noted that for most of the 
claimed disabilities he had treated himself.  The RO 
requested VA outpatient records from the Orlando VA medical 
center and records dated in July and August 1997 were 
received.  In December 2000, the Board remanded the case for 
additional development of the evidence, to include asking the 
veteran to identify all medical treatment providers who had 
treated him for his left knee and left ankle disabilities.  
The RO was instructed to request all identified treatment 
records upon receipt of the requested information and the 
appropriate releases.  In December 2000, the RO sent the 
veteran a letter requesting that he identify all treatment 
providers and provide authorization forms for the release to 
the VA of private records.  He was told that VA would help 
him obtain treatment records after he provided the requested 
information.  He was also asked to identify any VA treatment 
and advised that those records would be obtained.  The 
veteran did not respond to the RO's December 2000 letter.  
The veteran was again advised of evidence and information he 
could provide and what evidence VA would obtain in an April 
2002 letter.  In a June 2002 letter Supplemental Statement of 
the Case (SSOC), the RO notified the veteran of what evidence 
he must provide and what VA will obtain or request on his 
behalf.  The record includes the veteran's service medical 
record and VA treatment records which have been obtained by 
the RO.  The veteran has not identified any additional 
pertinent evidence which could be obtained with regard to his 
claim.

By rating action in September 1998, the veteran's claim for 
service connection for left knee and left ankle disabilities 
was granted.  A statement of the case (SOC) was issued in 
June 1999.  A SSOC was issued in June 2002.  The rating 
decision, the SOC and the SSOC together listed the evidence 
considered, the legal criteria for evaluating the claim, an 
analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the appellant of the 
information and evidence necessary to substantiate the claim.  
VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate his claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has not identified any 
additional VA or private treatment records with regard to his 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in January 1998 and June 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the June 2002 SSOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Higher Initial Rating

The veteran seeks a higher initial rating for the service-
connected left knee and ankle disability.  By rating action 
in September 1998, the RO granted service connection for 
degenerative joint disease due to trauma, left ankle and left 
knee (x-ray evidence only) and assigned a 10 percent rating 
under Diagnostic code 5010 effective from September 2, 1997.  

This appeal being from the initial rating assigned to the 
service-connected disability upon awarding compensation, the 
entire body of evidence is for equal consideration.  The 
Court has held that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO did not specifically consider staged ratings.  Before 
the Board may consider staged ratings of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  The 
regulations to be applied are the same and the RO has 
considered the applicable rating criteria.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for the disability 
for any period of time since his original claim.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  The Board finds that there is no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to service-connected 
disability at issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little-used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2002).

Traumatic arthritis, substantiated by x-ray findings, is to 
be rated as degenerative arthritis (Diagnostic Code 5003).  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint in noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints and a 20 percent rating will be assigned where there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002). The knee and the ankle are considered major joints 
for the purpose of rating disability for arthritis.  38 
C.F.R. § 4.45 (2002).

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Limitation of leg flexion is evaluated as noncompensable when 
leg flexion is limited to 60 degrees; 10 percent disabling 
when leg flexion is limited to 45 degrees; 20 percent 
disabling when leg flexion is limited to 30 degrees; and is 
evaluated as 30 percent disabling when leg flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).

Limitation of leg extension is evaluated as 10 percent 
disabling under when leg extension is limited to 10 degrees; 
as 20 percent disabling when leg extension is limited to 15 
degrees; is rated at 30 percent when extension is limited to 
20 degrees; is evaluated as 40 percent disabling when 
extension is limited to 30 degrees; and is evaluated as 50 
percent disabling when extension is limited to 45 degrees.  
Where extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling; a 
moderate knee or ankle disability is evaluated as 20 percent 
disabling; a marked knee or ankle disability is evaluated as 
30 percent disabling, and a disability productive of 
nonunion, with loose motion that requires a brace is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2002).

Moderate limited motion of the ankle warrants a 10 percent 
evaluation.  Marked limited motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).  

The service medical records show treatment for a sprained 
ankle in June 1972 and that the veteran was placed in a short 
leg cast.  He was treated for trauma to the left knee in 
September 1972 and the impression was ligament strain with 
secondary effusion.  He was seen for complaints that the left 
knee gave way in September 1976 and tenderness along the 
lateral and medial ligaments was noted.  He was treated again 
for left ankle sprain in November 1977.  The veteran was 
treated for complaints of left knee pain and giving way in 
November 1978.  In December 1978, the impression was 
chondromalacia patella, 20 year old knee injury, no torn 
cartilage.  In October 1981, he was seen for left heel pain 
and the impression was tendon strain.  In September 1982, he 
complained of left heel pain  for two days with no history of 
injury.  An x-ray of the left heel was negative.  The 
assessment was early degenerative arthritis.  In June 1989, 
the veteran reported left knee pain after doing aerobic 
exercises and indicated recurrent problems after and during 
vigorous exercise for nine years.  It was noted that a 1980 
x-ray was negative.  There was no decreased range of motion, 
laxity, effusion or locking up.  There was no erythema or 
increased warmth.  The assessment was chronic knee pain.  On 
separation examination in June 1991, the veteran denied a 
history of trick or locked knee or foot trouble.  No defects 
of the left knee or ankle were noted.

On VA orthopedic examination in January 1998, the veteran 
reported that in 1971 he began having pain in his left knee 
and that he sustained a fracture of his left ankle, which was 
placed in a cast.  He reported that currently, he experienced 
giving way of his left knee and some occasional pain.  He 
reported that he had occasional pain and decreased range of 
motion of the left ankle.  Physical examination revealed the 
each knee had extension to 0 degrees and flexion to 140 
degrees.  There was no swelling of either knee.  There was no 
medial or lateral joint line tenderness.  The knees were 
stable to varus and valgus stress and Lachman, posterior 
drawer and McMurray's tests.  Examination of the left ankle 
revealed dorsiflexion to 10 degrees and plantar flexion to 45 
degrees.  There was no significant tenderness or swelling of 
the ankle.  The examiner indicated that x-ray studies of the 
left ankle revealed minimal osteoarthritic changes.  X-ray 
studies of both knees revealed mild osteoarthritic changes.  
The impression included normal bilateral knee examination and 
history of left ankle fracture with normal examination.  The 
examiner noted that the veteran might benefit from physical 
therapy for the knees and left ankle.  

On VA examination in June 2002, the veteran complained of 
left knee and ankle pain.  He reported that the left ankle 
was wobbly and he was unable to stand on it for a long period 
of time.  He reported that he worked in the postal office, 
mostly delivery and driving duties.  He indicated that he did 
not have difficulty with his job.  Physical examination of 
the left knee and ankle revealed full range of motion without 
limitation or pain.  The left knee was stable to Lachman and 
drawer tests.  Varus and valgus stressing was also normal.  
There was no crepitus noted in the patellofemoral joint and 
there was no instability noted on physical examination.  With 
regard to the left ankle, drawer test was negative.  Varus 
and valgus stressing about the collateral ligaments was also 
normal without any difficulties.  There was a slight amount 
of crepitus noted about the ankle.  The examiner indicated 
that x-ray studies of the left knee and ankle showed mild 
degenerative changes and otherwise the x-rays were normal.  
The impression was that the veteran had a chronic knee 
injury, possibly a soft tissue injury but that the knee was 
stable without complaints of instability.  The examiner noted 
complaints of pain along the medial aspect of the left ankle, 
but otherwise was doing well.  He concluded that overall the 
knee and ankle were stable without severe instability or 
difficulty with daily activities and that the veteran could 
continue with his job.  It was noted that the veteran was 
severely overweight which could exacerbate those conditions.

After a full review of the record, the Board concludes that a 
rating in excess of 10 percent for the left knee and ankle 
disability is not warranted.  The evidence shows that the 
veteran has mild degenerative changes of the left knee and 
ankle.  The evidence shows that during service, the veteran 
was treated for left knee and ankle pain.  There is no 
evidence of an ankle fracture during service, contrary to the 
reports of the veteran.  The January 1998 VA examination 
report showed that he reported left knee pain and giving way 
of the knee.  Left knee had extension to 0 degree and flexion 
to 140 degrees.  There was no clinical evidence of pain on 
motion of the left knee.  In June 2002, the left knee had 
full range of motion without limitation or pain.  As for the 
left ankle, in January 1998, the VA examiner indicated that 
there was full range of motion of the left ankle, which he 
described as dorsiflexion to 10 degrees and plantar flexion 
to 45 degrees.  There was no tenderness or swelling of the 
left ankle.  In June 2002, limitation of motion of the ankle 
was again found to be full without pain.  The clinical 
evidence during the entire appeal period does not show that 
either the left knee or ankle has limitation of motion which 
is objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion which would 
warrant a compensable rating under the provisions of 
Diagnostic Code 5003.  Because there is x-ray evidence of 
arthritis of the left knee and ankle and no clinical evidence 
of limitation of motion, a 10 percent rating for involvement 
of 2 major joints is appropriate under Diagnostic Code 5003.  
There is no evidence of occasional incapacitating 
exacerbations which would warrant a 20 percent rating under 
Diagnostic Code 5003.  

The Board has considered other potentially applicable rating 
criteria.  There is no evidence of malunion of the tibia or 
fibula with moderate knee or ankle disability which would 
warrant a 20 percent rating under Diagnostic Code 5262.  As 
noted above, there is no evidence of limitation of motion of 
either the left knee or the left ankle, and a rating in 
excess of 10 percent is not warranted under Diagnostic Codes 
5260 (limitation of flexion of the leg), 5261 (limitation of 
extension of the leg) or 5271 (limited motion of the ankle).  
There is no evidence of ankylosis of either the knee or ankle 
and Diagnostic Codes 5256 (ankylosis of the knee) and 5270 
(ankylosis of the ankle) are not for application in this 
case.  

The veteran has contended that he is entitled to a separate 
rating for recurrent subluxation or lateral instability of 
the left knee under Diagnostic Code 5257.  While t medical 
evidence shows complaints of instability of the left knee, 
there are no clinical findings of  instability, laxity, and 
subluxation shown on VA examinations, and there is no basis 
to assign a rating under this code.

The Board must consider the effect of the disability on the 
veteran's daily life, including pain.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995) it was held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board must 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2002).  Functional loss 
may occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (2002).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R.  § 4.45 (2002).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
See DeLuca, 202 Vet. App. 202, 206- 07 (1995).

The current 10 percent evaluation for the left knee and ankle 
disability is more than adequate to compensate for any 
hypothetical increase in functional disability that may be 
attributable to pain on use or during flare-ups, given that 
the veteran's knee and ankle have not, on examinations, 
exhibited any limitation of motion which would warrant a 
compensable evaluation.  Additionally, the Board points out 
that, even assuming that some limitation of motion might 
occur on use or with flare-ups, it would not support a higher 
rating.  That is because, by the terms of Diagnostic Code 
5003, the 10 percent rating based on x-ray evidence is not to 
be combined with a rating based on limitation of motion.

The Board concludes that the preponderance of the evidence is 
against an initial disability rating higher than 10 percent 
for the service-connected left knee and ankle disability.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
degenerative arthritis of the left knee and ankle is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

